 


109 HR 2521 IH: Profiting from Access to Computer Technology (PACT) Act
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2521 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mr. Ferguson (for himself and Mr. Towns) introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To establish a program to transfer surplus computers of Federal agencies to schools and nonprofit community-based educational organizations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Profiting from Access to Computer Technology (PACT) Act or the Child PACT Act. 
2.Protection of potential educationally useful Federal equipmentEach Federal agency shall, to the extent practicable, protect and safeguard potential educationally useful Federal equipment that has been determined to be surplus, so that such equipment may be transferred under this Act. 
3.Efficient transfer of potential educationally useful Federal equipment 
(a)Transfer of equipment to GSAEach Federal agency, to the extent permitted by law and where appropriate, shall— 
(1)identify potential educationally useful Federal equipment that it no longer needs or such equipment that has been declared surplus in accordance with section 549 of title 40, United States Code; 
(2)erase all hard drives and other information storage devices, before transfer under paragraph (3), in accordance with standards in effect under the National Security Agency’s Information Assurance Directorate; and 
(3) 
(A)transfer the equipment to the Administrator of General Services for conveyance to educational recipients; or 
(B)transfer the equipment directly to— 
(i)an educational recipient, through an arrangement made by the Administrator of General Services under subsection (b); or 
(ii)a nonprofit refurbisher under subsection (d). 
(b)Advance reporting of equipment to GSAEach Federal agency shall report to the Administrator of General Services the anticipated availability of potential educationally useful Federal equipment as far as possible in advance of the date the equipment is to become surplus, so that the Administrator may attempt to arrange for the direct transfer from the donating agency to educational recipients. 
(c)PreferenceIn carrying out conveyances to educational recipients under this Act, the Administrator of General Services shall, to the extent practicable, give particular preference to educational recipients located in an enterprise community, empowerment zone, or renewal community designated under section 1391, 1400, or 1400E of the Internal Revenue Code of 1986. 
(d)Refurbishment of potential educationally useful equipmentPotential educationally useful Federal equipment that is not classroom-usable shall be conveyed initially to a nonprofit refurbisher for upgrade before transfer to the educational recipient. The refurbisher shall be responsible for proper disposal of any equipment that cannot be successfully refurbished. 
(e)Lowest costAll transfers to educational recipients shall be made at the lowest cost to the recipient permitted by law. 
(f)Notice of availability of equipmentThe Administrator of General Services shall provide notice of the anticipated availability of potential educationally useful Federal equipment (including nonclassroom-usable equipment) to educational recipients by all practical means, including the Internet, newspapers, nonprofit refurbishers and community announcements. 
(g)Facilitation by regional federal executive boardsThe regional Federal Executive Boards (as that term is used in part 960 of title 5, Code of Federal Regulations) shall help facilitate the transfer of potential educationally useful Federal equipment from the agencies they represent to recipients eligible under this Act. 
4.RulemakingThe Administrator of General Services shall prescribe rules and procedures to carry out this Act. 
5.Effect on other lawsThis Act supersedes Executive Order No. 12999 of April 17, 1996. 
6.Rule of constructionThis Act may not be construed to create any right or benefit, substantive or procedural, enforceable at law by a party against the United States or its agencies, officers, or employees. 
7.DefinitionsIn this Act: 
(1)The term Federal agency means an Executive department or an Executive agency (as such terms are defined in chapter 1 of title 5, United States Code). 
(2)The term educational recipient means a school or a community-based educational organization. 
(3)The term school includes a pre-kindergarten program (as that term is used in the Elementary and Secondary Education Act of 1965), an elementary school, a secondary school, and a local educational agency (as those terms are defined in section 9101 of that Act). 
(4)The term community-based educational organization means a nonprofit entity that— 
(A)is engaged in collaborative projects with schools or the primary focus of which is education; and 
(B)qualifies as a nonprofit educational institution or organization for purposes of section 549(c)(3) of title 40, United States Code. 
(5)The term potential educationally useful Federal equipment means computers and related peripheral tools (such as computer printers, modems, routers, and servers), including telecommunications and research equipment, that are appropriate for use by an educational recipient. The term also includes computer software, where the transfer of a license is permitted. 
(6)The term classroom-usable, with respect to potential educationally useful Federal equipment, means such equipment that does not require an upgrade of hardware or software in order to be used by an educational recipient without being first transferred under section 3(d) to a nonprofit refurbisher for such an upgrade. 
(7)The term nonprofit refurbisher means an organization that— 
(A)is exempt from income taxes under section 501(c) of the Internal Revenue Code of 1986; and 
(B)upgrades potential educationally useful Federal equipment that is not yet classroom-usable at no cost or low cost to the ultimate recipient school or community-based educational organization. 
 
